DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11-14 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (US Patent Application Publication No. 2013/0278482).
With reference to claim 1, Hsu discloses a method of displaying a video picture in a large screen system (see paragraphs 31-32; Fig. 1), comprising:
upon receipt of a drag operation (as indicated by arrow; Fig. 9) on the video picture on a virtual screen (Sv), acquiring a first position (start location of arrow) of the dragged video picture on the virtual screen (Sv), coordinates on the virtual screen being in one-to-one correspondence to coordinates on a display screen (11) of the large screen system (Sp) (see paragraphs 33-34; Fig. 1, 9), the large screen system (Sp) comprising a plurality of controllers (12) and a plurality of displays (11), each of the plurality of controllers (12) controlling at least one display (11), the plurality of displays forming the display screen (Sp) (see paragraphs 33-34; Figs. 2, 4);
when it is determined based on the first position that the dragged video picture needs to be displayed across at least two controllers, determining, based on the first position, a display position of the dragged video picture on the display unit controlled by each of the at least two controllers (see paragraph 45; Fig. 9); and
sending the display position of the dragged video picture on the display unit controlled by each of the at least two controllers to a corresponding control device, such that each of the at least two controllers controls, based on the received display position, a corresponding display unit to display the video picture (see paragraph 45; Fig. 9),
wherein sending the display position of the dragged video picture on the display unit controlled by each of the at least two controllers to the corresponding control device (see paragraph 45; Fig. 9) comprises: acquiring a control protocol corresponding to each of the at least two controllers (see paragraphs 37, 39 Figs. 3-4); and sending, under the control protocol corresponding to each of the at least two controllers, the display position of the dragged video picture on the display unit controlled by each of the at least two controllers to the corresponding controller (see paragraph 45; Fig. 9).

With reference to claim 2, Hsu discloses the method according to claim 1, and further discloses wherein the first position comprises  coordinates of four vertexes (as indicated by boxed section of virtual image; see Fig. 4) of the dragged video picture (see paragraph 45; Fig. 9); and prior to determining, based on the first position, the display position of the dragged video picture on the display unit controlled by each of the at least two controllers (12) (see paragraph 45; Fig. 9), the method further comprises: acquiring a corresponding display range of each of the plurality of displays (11) on the virtual screen (see paragraph 46; Fig. 10); determining a display range where coordinates of each of the four vertexes are located from a plurality of display ranges acquired (see paragraph 46; Figs. 4, 10); and determining that the dragged video picture needs to be displayed across at least two controllers (1, 1a) when controllers corresponding to the displays corresponding to the display ranges where the coordinates of two vertexes among the four vertexes are located are different (see paragraph 45-46; Fig. 10).

With reference to claim 3, Hsu discloses the method according to claim 1, and further discloses wherein determining, based on the first position, the display position of the dragged video picture on the display unit (11) controlled by each of the at least two controllers (12) (see paragraph 45; Fig. 9) comprises: converting, based on a corresponding relationship between coordinates of the virtual screen and coordinates of the display unit controlled by each of the at least two controllers (12) (see paragraphs 33-34), the first position to a coordinate system of the display unit controlled by each of the at least two controllers to obtain the display position of the dragged video picture on the display unit controlled by each of the at least two controllers (see paragraph 45; Fig. 9).


With reference to claim 11, Hsu discloses an apparatus of displaying a video picture in a large screen system (see Figs. 1-4), the system comprising:
a processor (12/14) (see paragraphs 33, 37; Fig. 2); and 
a memory (12/14) for storing instructions executable by the processor (see paragraphs 33, 37; Fig. 2); and 
wherein when the executable instructions stored in the memory are executed by the processor (see paragraphs 33, 37; Fig. 2), the processor is configured to:  
upon receipt of a drag operation on the video picture on a virtual screen (Sv), acquire a first position (start location of arrow) of the dragged video picture on the virtual screen (Sv), coordinates on the virtual screen being in one-to-one correspondence to coordinates on a display screen (11) of the large screen system (Sp) (see paragraphs 33-34; Fig. 1, 9), the large screen system (Sp) comprising a plurality of controllers (12) and a plurality of display units (11), each of the plurality of controllers (12) controlling at least one display unit (11), the plurality of display units forming the display screen (Sp) (see paragraphs 33-34; Figs. 2, 4); 
in response to determining, based on the first position that the dragged video picture needs to be displayed across at least two controllers, determine, based on the first position, a display position of the dragged video picture on the display unit controlled by each of the at least two controllers (see paragraph 45; Fig. 9); and
sending the display position of the dragged video picture on the display unit controlled by each of the at least two controllers to a corresponding control device, such that each of the at least two controllers control, based on the received display position, a corresponding display unit to display the video picture (see paragraph 45; Fig. 9),
wherein sending the display position of the dragged video picture on the display unit controlled by each of the at least two controllers to the corresponding control device (see paragraph 45; Fig. 9) comprises: acquiring a control protocol corresponding to each of the at least two controllers (see paragraphs 37, 39 Figs. 3-4); and sending, under the control protocol corresponding to each of the at least two controllers, the display position of the dragged video picture on the display unit controlled by each of the at least two controllers to the corresponding control device (see paragraph 45; Fig. 9).

With reference to claim 12, Hsu discloses a non-transitory computer-readable storage medium, which stores a computer program (in teaching computing modules (12-14) of the device; see paragraphs 31-34, 37; Fig. 1); wherein when the computer program is executed by a processor, the processor is configured to:  
upon receipt of a drag operation on the video picture on a virtual screen (Sv), acquire a first position (start location of arrow) of the dragged video picture on the virtual screen (Sv), coordinates on the virtual screen being in one-to-one correspondence to coordinates on a display screen (11) of the large screen system (Sp) (see paragraphs 33-34; Fig. 1, 9), the large screen system (Sp) comprising a plurality of controllers (12) and a plurality of display units (11), each of the plurality of controllers (12) controlling at least one display unit (11), the plurality of display units forming the display screen (Sp) (see paragraphs 33-34; Figs. 2, 4); 
in response to determining, based on the first position that the dragged video picture needs to be displayed across at least two controllers, determine, based on the first position, a display position of the dragged video picture on the display unit controlled by each of the at least two controllers (see paragraph 45; Fig. 9); and
sending the display position of the dragged video picture on the display unit controlled by each of the at least two controllers to a corresponding control device, such that each of the at least two controllers controls, based on the received display position, a corresponding display unit to display the video picture (see paragraph 45; Fig. 9),
wherein sending the display position of the dragged video picture on the display unit controlled by each of the at least two controllers to the corresponding control device (see paragraph 45; Fig. 9) comprises: acquiring a control protocol corresponding to each of the at least two controllers (see paragraphs 37, 39 Figs. 3-4); and sending, under the control protocol corresponding to each of the at least two controllers, the display position of the dragged video picture on the display unit controlled by each of the at least two controllers to the corresponding control device (see paragraph 45; Fig. 9).

With reference to claim 13, Hsu discloses the method according to claim 11, and further discloses wherein the first position comprises coordinates of four vertexes of the dragged video picture (see paragraph 45; Fig. 9); and prior to the processor being configured to determine, based on the first position, the display position of the dragged video picture on the display unit controlled by each of the at least two controllers (12) (see paragraph 45; Fig. 9), the processor further configured to acquire a corresponding display range of each of the plurality of display units on the virtual screen (see paragraph 46; Fig. 10); determine a display range where coordinates of each of the four vertexes are located from a plurality of display ranges acquired see paragraph 46; Fig. 10); and determine that the dragged video picture needs to be displayed across at least two controllers when controllers corresponding to the display units corresponding to the display ranges where the coordinates of two vertexes are located are different (see paragraph 45-46; Fig. 10).

With reference to claim 14, Hsu discloses the method according to claim 11, and further discloses wherein in response to the processor being configured to determine, based on the first position, the display position of the dragged video picture on the display controlled by each of the at least two controllers (12) (see paragraph 45; Fig. 9), the processor is configured to: convert, based on a corresponding relationship between coordinates of the virtual screen and coordinates of the display unit controlled by each of the at least two controllers (12) (see paragraphs 33-34), the first position to a coordinate system of the display unit controlled by each of the at least two controllers to obtain the display position of the dragged video picture on the display unit controlled by each of the at least two controllers (see paragraph 45; Fig. 9).

With reference to claim 17, Hsu discloses the method according to claim 12, and further discloses wherein the first position comprises coordinates of four vertexes of the dragged video picture (see paragraph 45; Fig. 9); and prior to the processor being configured to determine, based on the first position, the display position of the dragged video picture on the display unit controlled by each of the at least two controllers (12) (see paragraph 45; Fig. 9), the processor further configured to acquire a corresponding display range of each of the plurality of display units on the virtual screen (see paragraph 46; Fig. 10); determine a display range where coordinates of each of the four vertexes are located from a plurality of display ranges acquired see paragraph 46; Fig. 10); and determine that the dragged video picture needs to be displayed across at least two controllers when controllers corresponding to the display units corresponding to the display ranges where the coordinates of two vertexes are located are different (see paragraph 45-46; Fig. 10).

With reference to claim 18, Hsu discloses the method according to claim 12, and further discloses wherein in response to the processor being configured to determine, based on the first position, the display position of the dragged video picture on the display controlled by each of the at least two controllers (12) (see paragraph 45; Fig. 9), the processor is configured to: convert, based on a corresponding relationship between coordinates of the virtual screen and coordinates of the display unit controlled by each of the at least two controllers (12) (see paragraphs 33-34), the first position to a coordinate system of the display unit controlled by each of the at least two controllers to obtain the display position of the dragged video picture on the display unit controlled by each of the at least two controllers (see paragraph 45; Fig. 9).

With reference to claim 18, Hsu discloses the method according to claim 12, and further discloses wherein the at least two controllers support different control protocols, and the different control protocols indicate protocols supported by control devices with different models or provided by different vendors (see paragraphs 46-47; Fig. 10).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 16, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu as applied to claims 12 or 6 above, and further in view of Buchner (US Patent Publication No. 2014/0104139).
With reference to claim 5, Hsu discloses all that is required of the method according to any one of claim 1 as explained above, however fails to specifically disclose time calibration instructions as recited.
Buchner discloses a system and method for displaying a video picture in a large screen system (see Figs. 1-3) wherein the system is capable of sending a time calibration instruction to each of the plurality of controllers (102-124), the time calibration instruction being intended to instruct each of the plurality of controllers to perform time calibration on an internal clock (in teaching synchronization of client devices of the array with the host device (202); see paragraph 37-38; Figs. 1, 3).
Therefore it would have been obvious to allow the usage of time calibration instructions similar to that which is taught by Buchner to be carried out in a system similar to that which is taught by Hsu in order to provide a multi-client device large display image to the user in a synchronized fashion (see Buchner; paragraph 12).

With reference to claim 16, Hsu discloses all that is required of the method according to any one of claim 11 as explained above, however fails to specifically disclose time calibration instructions as recited.
Buchner discloses a system and method for displaying a video picture in a large screen system (see Figs. 1-3) wherein the system is capable of sending a time calibration instruction to each of the plurality of controllers (102-124), the time calibration instruction being intended to instruct each of the plurality of controllers to perform time calibration on an internal clock (in teaching synchronization of client devices of the array with the host device (202); see paragraph 37-38; Figs. 1, 3).
Therefore it would have been obvious to allow the usage of time calibration instructions similar to that which is taught by Buchner to be carried out in a system similar to that which is taught by Hsu in order to provide a multi-client device large display image to the user in a synchronized fashion (see Buchner; paragraph 12).

With reference to claim 20, Hsu discloses all that is required of the method according to any one of claim 12 as explained above, however fails to specifically disclose time calibration instructions as recited.
Buchner discloses a system and method for displaying a video picture in a large screen system (see Figs. 1-3) wherein the system is capable of sending a time calibration instruction to each of the plurality of controllers (102-124), the time calibration instruction being intended to instruct each of the plurality of controllers to perform time calibration on an internal clock (in teaching synchronization of client devices of the array with the host device (202); see paragraph 37-38; Figs. 1, 3).
Therefore it would have been obvious to allow the usage of time calibration instructions similar to that which is taught by Buchner to be carried out in a system similar to that which is taught by Hsu in order to provide a multi-client device large display image to the user in a synchronized fashion (see Buchner; paragraph 12).

With reference to claim 21, Hsu discloses all that is required of the method according to any one of claim 2 as explained above, however fails to specifically disclose time calibration instructions as recited.
Buchner discloses a system and method for displaying a video picture in a large screen system (see Figs. 1-3) wherein the system is capable of sending a time calibration instruction to each of the plurality of controllers (102-124), the time calibration instruction being intended to instruct each of the plurality of controllers to perform time calibration on an internal clock (in teaching synchronization of client devices of the array with the host device (202); see paragraph 37-38; Figs. 1, 3).
Therefore it would have been obvious to allow the usage of time calibration instructions similar to that which is taught by Buchner to be carried out in a system similar to that which is taught by Hsu in order to provide a multi-client device large display image to the user in a synchronized fashion (see Buchner; paragraph 12).

With reference to claim 22, Hsu discloses all that is required of the method according to any one of claim 3 as explained above, however fails to specifically disclose time calibration instructions as recited.
Buchner discloses a system and method for displaying a video picture in a large screen system (see Figs. 1-3) wherein the system is capable of sending a time calibration instruction to each of the plurality of controllers (102-124), the time calibration instruction being intended to instruct each of the plurality of controllers to perform time calibration on an internal clock (in teaching synchronization of client devices of the array with the host device (202); see paragraph 37-38; Figs. 1, 3).
Therefore it would have been obvious to allow the usage of time calibration instructions similar to that which is taught by Buchner to be carried out in a system similar to that which is taught by Hsu in order to provide a multi-client device large display image to the user in a synchronized fashion (see Buchner; paragraph 12).

With reference to claim 23, Hsu discloses all that is required of the method according to any one of claim 1 as explained above, however fails to specifically disclose time calibration instructions as recited.
Buchner discloses a system and method for displaying a video picture in a large screen system (see Figs. 1-3) wherein the system is capable of sending a time calibration instruction to each of the plurality of controllers (102-124), the time calibration instruction being intended to instruct each of the plurality of controllers to perform time calibration on an internal clock (in teaching synchronization of client devices of the array with the host device (202); see paragraph 37-38; Figs. 1, 3).
Therefore it would have been obvious to allow the usage of time calibration instructions similar to that which is taught by Buchner to be carried out in a system similar to that which is taught by Hsu in order to provide a multi-client device large display image to the user in a synchronized fashion (see Buchner; paragraph 12).


Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive. The applicant argues that the combination of references fail to teach acquiring a control protocol of the controllers of the transmission/receiving devices as recited.  The examiner finds that the applicants defined control protocol as described in specification describes necessary software/hardware for the transmission to occur (see specification 98-99).  The display devices (1, 1a) of Hsu are provided with a processing device having a communication means and a determining means wherein the processor and the communication means for communicating with the other display device in such a manner to allow the images to combine to form one virtual screen image (see paragraphs 33-34).  The processing device is also connected to a determining means for determining if there is sharing the virtual screen with other display devices for forming the virtual image (see paragraphs 37-38; Fig. 5-7). Further, Hsu discloses that devices (1, 1a) could be devices of different screen dimensions, models, that can be combined in to a display device group for forming on virtual screen image through the usage of software (see paragraphs 17-18; 45-57; Fig. 10).  Therefore the examiner finds that Hsu discloses acquiring a control protocol as recited in teaching the usage of the processing device for controlling communication and transmission of the image data to form the virtual image as described. Additionally, with reference to Buchner, the examiner finds that there is disclosure pertaining to control protocols for transmission between the display devices of the system (see paragraphs 25-32, 35-38, 54-57). For these reasons the examiner finds that Hsu discloses the claimed features as defined by the specification.  





Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ANDERSON et al. (US2018/0232193) discloses a presentation system including a plurality of displays (110) to provide a large screen image to the user (see paragraphs 27-29) having a time calibration (see paragraphs 65-69) (see Figs. 1-4), wherein the system includes control protocols for transmitting display data (see paragraphs 33-45).
KIM (US2016/0070523) discloses a display control system for displaying a video picture in a large screen system using a plurality of display devices (200-200n) wherein the control device (400) manages content to be displayed in proper timing (see paragraphs 66-71, 93-97; Figs. 1-5).
ISHIZAWA (US2014/0145988) discloses a display control system comprising a plurality of devices (401) capable of performing a drag operation over a plurality of devices (see paragraphs 32-36, 44-47; Figs. 1-2, 4-7).
ISHIDA (US2013/0147860)  discloses a multi-display system constituting a single large display screen composed of a plurality of devices wherein different images are displayed on the respective display devices by the usage of known control protocols (see paragraphs 48-59; Figs. 1-2).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595. The examiner can normally be reached Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625